DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The receipt of Information Disclosure Statements submitted on 05/03/2019, 10/19/2020 and 04/15/2021 is acknowledged.
____________________________________________________________________________
Objection to Color Drawings/Specification
MPEP 608.02, part VIII states: 
Color drawings and color photographs are not accepted in utility applications filed under 35 U.S.C. 111  unless a petition filed under 37 CFR 1.84(a)(2) or (b)(2)  is granted. Color drawings and color photographs are not permitted in international applications (see PCT Rule 11.13 ).  
Unless a petition is filed and granted, color drawings or color photographs will not be accepted in a utility patent application filed under 35 U.S.C. 111. The examiner must object to the color drawings or color photographs as being improper and require applicant either to cancel the drawings or to provide substitute black and white drawings.      
Since the color petition of May 3, 2019 was not granted in the decision of March 15, 2021, the color drawings or color photographs are being objected to as being improper. Unless Applicant submits a renewed petition that is granted, Applicant is required to either cancel the drawings or to provide substitute black and white drawings. The specification is also objected to for reciting the requisite color petition language as the first paragraph of the brief description of the drawings in which the color petition of May 3, 2019 was not granted. Unless Applicant submits a renewed petition that is granted, Applicant is required to amend the specification to remove the noted language, and also, if necessary, amend the section under brief description of the drawings to remove any language referencing color depiction in the drawings.
Status of Claims: 
		Claims 76-95 are new and pending in the application

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 76-95 are rejected under 35 U.S.C. 103 as being unpatentable over So et al., US 2014/0257515 (hereinafter So) in view of Vardi et al., US 20040133188 (hereinafter Vardi, the reference is provided by Applicant in the IDS submitted 07/31/2020)
Regarding instant claims 76, 84 and 93, So teaches a 3D system (figs 3 and 4) having a large capacity for implanting cell population into a mammalian host. The system comprises at least a first encapsulation device stacked on a second encapsulation device (abstract and summary of the invention). The first and next devices are connected by a connecting component. Stacked first and second cell chambers (meets the first and second lumens) encapsulate cells and are connected by cell free bend/fold zones (fig 3, and [0144 and 0146]), the connecting component allows vasculature to grow between the two encapsulation devices/chambers (meet the channel). The reference states that the cell-free regions or folds in the 3-dimensional construct of the device can be perforated to allow host cell invasion, for example, allowing blood vessels to traverse through the perforations from either surface or side of the device and thereby increasing vascularization of the device and the cells therein [0215].
The devices are laterally connected to each other and separated by cell-free zones and/or welds (See FIGS. 13-14), (fig 3b; para [0146-0147] and, [0215]) wherein the first encapsulation device and the second encapsulation device each comprise a lumen for holding cells an oxygen conduit or a means for conveying oxygen or oxygenated suspension or fluid towards the core of the cell chamber [0218]. Regarding instant claims 78, 85 and 95, So teaches that in preferred embodiments, the device comprises a biocompatible, immuno-isolating device that is capable of wholly encapsulating a therapeutically biologically active agent and/or cells therein [0111]. Note that the current claims do not exclude delivering an active agent. Further, the reference teaches that the device immune-isolates the transplanted cells form the host tissue [0113]; this is interpreted as the immune-isolates lies between the cells and the vascularization membrane to protect from the host’s tissue when vascularization starts after implantation. Regarding claims 77, 86 and 94, the reference teaches that any means for suturing the assembly e.g. sutures can be fabricated [0120] to prevent the mobilization of the device in the body. Note that the current claims’ language does not specify what would be the purpose of the suture; thus, the immobilizing suture in the prior art meet the claim.  
an oxygen conduit or a means for conveying oxygen or oxygenated suspension or fluid towards the core of the cell chamber [0218]. A silicone comprising membrane is “PermSelect” [0219]. A full description of the characteristics and permeability of PermSelect® used in the reference is attached to the current Office Action.  
So is deficient in including an oxygen generator and a sensor in the implantable device recited in claims 82, 83, 91 and 92. 
Vardi teaches device for implanting in the body. The device comprises a chamber containing cells. The device also comprises an oxygen generator for providing oxygen to the cells (claim 1). The invention provides an implantable device comprising a chamber for holding 
Thus, it would have been obvious to a person having ordinary skill in the art to include an oxygen generator and an oxygen sensor as disclosed by Vardi in the 3D device having a large capacity for implanting cell population into a patient and/or a therapeutic agent comprising a first encapsulation device and a second encapsulation device and are connected by a connecting component taught by So to ensure favorable oxygenation and avoid hypoxic changes for the cells. 
______________________________________________________________________
Examiner’s Information
                                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABILA G EBRAHIM whose telephone number is (571)272-8151.  The examiner can normally be reached on 1:00-3:00 PM and 7:00 to 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NABILA G EBRAHIM/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615